Exhibit Synthetech Reports Third Quarter Fiscal 2009 Results Albany, Oregon, February 12, 2009 – Synthetech, Inc. (NZYM.OB) today announced financial results for the third quarter of fiscal 2009, which ended December 31, 2008.Revenue for the quarter was $5.0 million, a 77% increase compared to revenue of $2.9 million in the third quarter of fiscal 2008.Operating income for the current quarter was $623,000, compared to an operating loss of $534,000 for the same period last year.Net income for the current quarter was $566,000, or $0.04 per share, compared to last year’s third quarter net loss of $545,000, or $0.04 per share. For the first nine months of fiscal 2009, revenue of $13.2 million resulted in operating income of $604,000 and net income of $494,000, or $0.03 per share.For the comparable period last year, revenue of $10.0 million resulted in an operating loss of $1.2 million and a net loss of $1.3 million, or $0.09 per share. International sales, mainly to Europe, were $2.5 million and $6.5 million in the third quarter and first nine months of fiscal 2009, respectively, compared to $1.1 million and $4.4 million in the third quarter and first nine months of fiscal 2008, respectively.International sales, like all of our revenues, are subject to significant quarterly fluctuations. Gross income of $1.6 million, or 32% of revenue, for the third quarter of fiscal 2009, was favorably impacted by sufficient revenue to cover fixed costs, favorable product mix and production efficiencies.For the third quarter and first nine months of fiscal 2009, cost of revenue, research and development and selling general and administrative included $70,000, $30,000 and $100,000, respectively, of accrued non-sales related employee incentives; no non-sales related incentives were recorded in fiscal 2008. Synthetech's cash and cash equivalents were $89,000 at December 31, 2008, compared to $1.1 million at March 31, 2008.Synthetech’s working capital was $5.2 million at December 31, 2008 compared to $4.4 million at March 31, 2008.In May 2008, Synthetech borrowed $550,000 to expand its large-scale reactor capacity and to install a distillation column, in order to meet increased customer demand and permit the recycling of certain spent solvents for cost and waste reduction.The distillation column, solvent recovery system and additional 2,000 gallon reactor were all operating during the quarter.On November 5, 2008, Synthetech borrowed an additional $500,000 to augment Synthetech’s working capital in response to customer large order demand.In January 2009, Synthetech received a $2.0 million advance from a major pharmaceutical company in support of a large order placed in November 2008, and which currently is scheduled to ship during the fourth quarter of fiscal 2009 and the first quarter of fiscal 2010, which begins on April 1, 2009. Synthetech, Inc. Condensed Statements of Operations (unaudited) Three Months Ended December 31, Nine Months Ended December 31, (in thousands, except per share data) 2008 2007 2008 2007 Revenue $ 5,037 $ 2851 $ 13,245 $ 10,004 Cost of revenue 3,416 2,449 9,693 8,270 Gross income 1,621 402 3,552 1,734 Research and development 318 308 950 982 Selling, general and administrative 680 628 1,998 1,991 Total operating expense 998 936 2,948 2,973 Operating income (loss) 623 (534 ) 604 (1,239 ) Interest income 1 4 6 16 Interest expense (58 ) (15 ) (116 ) (64 ) Income (loss) before income taxes 566 (545 ) 494 (1,287 ) Income tax - Net income (loss) $ 566 $ (545 ) $ 494 $ (1,287 ) Basic and diluted income (loss) per share $ 0.04 $ (0.04 ) $ 0.03 $ (0.09 ) Dr.
